 



Exhibit 10.92
ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made
effective the 15th day of January, 2008 (the “Effective Date”), by and between
RETAIL VENTURES, INC., an Ohio corporation, having an address of 3241
Westerville Road, Columbus, Ohio 43224 (“Assignor”), AMERICAN SIGNATURE, INC.,
an Ohio corporation, having an address of 1800 Moler Road, Columbus, Ohio 43207
(“Assignee”), and SSC-ALUM CREEK, L.L.C., a Delaware limited liability company,
having an address at 1800 Moler Road, Columbus, Ohio 43207 (“Landlord”).
WITNESSETH:
     WHEREAS, Assignor (by virtue of the Assignment and Assumption of Lease
dated January 15, 2008 among Value City Department Stores LLC, successor by
merger to Value City Department Stores, Inc., as assignor, and Assignor, as
assignee, and Landlord) and Landlord are tenant and landlord, respectively,
under that certain Lease Agreement dated September 2, 1997 (the “Lease”), for an
approximately 50.617 acre parcel of real property described in Exhibit B to the
Lease and generally known as 3080 and 3232 Alum Creek Drive, Columbus, Ohio (the
“Leased Premises”); and
     WHEREAS, a Memorandum of Lease was executed by Landlord and Value City
Department Stores, Inc. on June 11, 2002 and was recorded on June 28, 2002, as
Instrument Number 200206280158561 in the Office of the Recorder, Franklin
County, Ohio; and
     WHEREAS, Assignor desires to assign its interest as tenant in the Lease to
Assignee as of the Effective Date, and Assignee desires to accept the assignment
of tenant’s interest in the Lease from Assignor and to assume all of tenant’s
right, title, estate, interest, duties and obligations under the Lease as of the
Effective Date; and
     WHEREAS, Landlord is willing to consent to the assignment of the Lease, all
as herein set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor, Assignee and Landlord
hereby agree as follows:
     1. Assignment. Assignor hereby gives, grants, bargains, sells, conveys,
transfers, and sets over unto Assignee, its successors and assigns, as of the
Effective Date, all of Assignor’s right, title, estate, interest, duties, and
obligations as tenant in and to the Lease and the Leased Premises under the
Lease.
     2. Assumption. Assignee hereby accepts the foregoing assignment and, in
consideration thereof, Assignee hereby covenants and agrees that, from and after
the Effective Date and for the remainder of the term of the Lease and all
renewals and

 



--------------------------------------------------------------------------------



 



extensions thereof exercised by Assignee, Assignee will assume, observe,
perform, fulfill and be bound by all terms, covenants, conditions and
obligations of Assignor under the Lease (including, without limitation, the
payment of all rent and other sums required to be paid by Assignor under the
Lease) which arise on and after the Effective Date and are to be observed,
performed and fulfilled by Assignor on and after the Effective Date, in the same
manner and to the same extent as if Assignee were the Assignor named therein.
     3. Landlord’s Consent. Landlord hereby consents to the assignment by
Assignor to Assignee of Assignor’s interest under the Lease, as herein set
forth. The foregoing consent shall not in any manner alter, amend or waive
Landlord’s rights to approve subsequent assignments, nor shall the granting of
such consent release Assignor from liability for the performance of the
obligations of Assignor under the Lease, it being expressly agreed and
understood that Assignor shall, as between Assignor and Landlord, remain fully
liable to Landlord for the performance of all obligations of Assignor under the
Lease.
     4. Indemnification.
          (a) Assignee hereby indemnifies and agrees to defend and hold harmless
Assignor, its members, directors, officers, successors, and assigns from and
against any and all claims, demands, causes of action, judgments, liabilities,
losses, damages, costs or expenses (including without limitation, all reasonable
attorneys’ fees and out-of-pocket expenses) which Assignor may or shall incur
under the Lease by reason of any failure of Assignee to have complied with, or
to have performed, the duties and obligations of Assignor under the Lease from
and after the Effective Date.
          (b) Assignor hereby indemnifies and agrees to defend and hold harmless
Assignee, its shareholders, directors, officers, successors and assigns from and
against any and all claims, demands, causes of action, judgments, liabilities,
losses, damages, costs or expenses (including without limitation, all reasonable
attorneys’ fees and out-of-pocket expenses) which Assignee may or shall incur
under the Lease by reason of any failure of Assignor to have complied with, or
to have performed, the duties and obligations of Assignor under the Lease
arising prior to the Effective Date.
     5. Successors and Assigns. The terms and conditions of this Assignment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.
     6. Assignment of Warranties and Guaranties. To the extent assignable and to
the extent any exist, Assignor hereby assigns to Assignee all guaranties and
warranties it owns related to the Leased Premises. Assignor shall execute such
further reasonable documents to evidence such transfer as are reasonably
requested by Assignee either before or after the Effective Date. If there is a
cost or fee for the transfer of any warranty or guaranty, that cost shall be
borne by Assignee.
     7. Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed an original, and all of which shall constitute one
document.

2



--------------------------------------------------------------------------------



 



     8. Third Parties. The agreements herein are for the sole benefit of
Assignor, Assignee, and Landlord and no third party is intended to benefit
hereby.
     9. Notices. Notices hereunder shall be given in the same manner as set
forth in Section 21 of the Lease and to the following addresses:

            (a)   If to Assignor:                   Retail Ventures, Inc.      
  3241 Westerville Road         Columbus, Ohio 43224             (b)   If to
Assignee/Tenant:                   American Signature, Inc.         1800 Moler
Road         Columbus, Ohio 43207             (c)   If to Landlord:            
      SSC-Alum Creek, L.L.C.         1800 Moler Road         Columbus, Ohio
43207

     Addresses for service of notice may be changed by written notice to the
other parties.
     10. Governing Law. The terms of this Assignment shall be governed by the
laws of the State of Ohio.
     11. Entire Agreement. This Assignment shall be deemed to contain all of the
terms and conditions agreed upon with respect to the assumption and assignment
of the Lease, it being understood that there are no outside representations or
oral agreements.
     12. Capitalized Terms. Any capitalized terms used in this Assignment and
not defined shall have the same meaning set forth in the Lease.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
duly executed on this 15th day of January, 2008.

                      ASSIGNOR:        
 
                    RETAIL VENTURES, INC.,
an Ohio corporation    
 
               
 
  By:                          
 
      Name:      
 
               
 
      Title:      
 
               
 
                    ASSIGNEE:        
 
                    AMERICAN SIGNATURE, INC.,
an Ohio corporation    
 
               
 
  By:                          
 
      Name:      
 
               
 
      Title:      
 
               
 
                    LANDLORD:    
 
                    SSC ALUM CREEK, L.L.C., a Delaware limited
liability company    
 
                    By:   Schottenstein Stores Corporation, a
Delaware corporation, its sole member    
 
 
      By:                            
 
        Name:       
 
        Title: 
 
   
 
               

4



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS

              STATE OF OHIO     )             )     SS: COUNTY OF FRANKLIN     )
     

          The foregoing instrument was acknowledged before me on this
                     day of January, 2008, by
                                        , the                                
          of Retail Ventures, Inc., an Ohio corporation, on behalf of the
corporation.

                Notary Public

              STATE OF OHIO     )             )     SS: COUNTY OF FRANKLIN     )
     

          The foregoing instrument was acknowledged before me on this
                     day of January, 2008, by
                                        , the                            
              of American Signature, Inc., an Ohio corporation, on behalf of the
company.

                Notary Public

                 
STATE OF OHIO
    )          
 
    )     SS:
COUNTY OF FRANKLIN
    )          

          The foregoing instrument was acknowledged before me on this
                     day of January, 2008, by
                                        , the                            
              of Schottenstein Stores Corporation, a Delaware corporation, the
sole member of SSC-Alum Creek, L.L.C., a Delaware limited liability company, on
behalf of the corporation and the company.

                Notary Public

i